DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see papers, filed on 7/7/21, with respect to claims 9-21 have been fully considered and are persuasive.  The Non-Final rejection of 4/7/21 has been corrected by indicating that container (1) is the aerosol delivery device. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-12, 15-17, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as
being anticipated by McBean (2641399).
Regarding claim 9, the McBean reference discloses an aerosol delivery device
filling system (see Figure), comprising: a first source (55) container including a first
aerosol precursor composition; a second source (35); and a mixing container (11)
wherein the first source container (55) and the mixing container (11) are arrangeable to
engage one another (via conduit 51) so as to transfer a first aerosol precursor
composition from the first source container to the mixing container;
wherein the second source container (85) and the mixing container (11) are arrangeable
to engage one another (via conduit 51) so as to transfer a second aerosol precursor
composition from the second source container (35) to the mixing container, and
wherein the mixing container (11) is arrangeable to engage an aerosol delivery device
(1) and dispense a mixed aerosol precursor composition thereto, the mixed aerosol
precursor composition being formed from a mixture of the first and second aerosol
precursor compositions.  The first and second aerosol precursor compositions are mixed in passageway (22) of mixing container (11).

Regarding claim 10, wherein at least one of the first source container and the
second source container (55) includes a pressurized propellant (55 is a propellant
supply tank; see col. 5, lines 13-20).

Regarding claim 11, wherein at least one of the first source container and the
second source container comprises a pump mechanism (50, 30) configured to pump the
aerosol precursor composition into the mixing container.

Regarding claim 12, wherein the first source container and the second source
container respectively define a source container outlet (87, 36) and include a source
container outlet valve (57, 56) coupled to the source container outlet.

Regarding claim 15, wherein the McBean reference discloses a one-way valve
(57, 37), but doesn’t disclose a spring configured to bias the one-way valve to a
closed configuration. The Examiner takes Official Notice that spring biased check valves
are conventional and common in the art (see check valve 73 and spring 74 in the
Figure). Therefore, it would have been obvious to one of ordinary skill in the art at the
time of the invention to employ a spring biased check valve (if not already) on the
McBean device, since spring biased check valves are conventional and would be
obvious to try without unexpected results.

Regarding claims 16, 17, 20 and 21, the method as claimed would be inherent
during normal use and operation of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753